               Case 2:20-cr-00112-JAM Document 64 Filed 08/10/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-112-JAM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; FINDINGS AND ORDER
14   JOSEPH ELIJAH CUARON,                                DATE: August 10, 2021
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. John A. Mendez
16

17

18                                                BACKGROUND

19          On July 23, 2020, a grand jury indicted the defendant, Joseph Elijah Cuaron, in two counts of a

20 six-count superseding indictment, along with three co-defendants. ECF No. 18. This matter is now set

21 for a change of plea on August 10, 2021, as to defendant Cuaron.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

25 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

26 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

27 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

28 Pub. L. 116-23 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
                 Case 2:20-cr-00112-JAM Document 64 Filed 08/10/21 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 7 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 8 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 9 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020,

10 September 30, 2020, January 4, 2021, April 2, 2021, and July 1, 2021, the Chief Judge of this District,

11 per General Orders 620, 624, 628, 630, and 632, reaffirmed these findings and authorized

12 videoconferencing under the CARES Act for another 90 days. Accordingly, the findings of the Judicial

13 Conference and General Orders 614, 620, 624, 628, 630, and 632, establish that plea hearings generally

14 cannot safely take place in person.

15          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

16 currently implemented by General Order 632—also requires district courts in individual cases to “find,

17 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

18 serious harm to the interests of justice.” General Order 632 further requires that the defendant consent

19 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

20 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

21 teleconference.

22          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

23 General Order 632 has been satisfied in this case. They request that the Court enter an order making the

24 specific findings required by the CARES Act and General Order 632. Specifically, for the reasons

25 further set forth below, the parties agree that:

26          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

27 the interest of justice; and

28

      STIPULATION REGARDING HEARING                     2
                 Case 2:20-cr-00112-JAM Document 64 Filed 08/10/21 Page 3 of 5


 1          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 2 by videoconferenceand counsel joins in that waiver.

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 7 to exist in California on March 4, 2020.

 8          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 9 National Emergency in response to the COVID-19 pandemic.

10          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

11 other public health authorities have suggested the public avoid social gatherings, particularly in areas

12 with high rates of transmission and in poorly ventilated indoor spaces, and practice physical distancing

13 (within about six feet) between individuals to potentially slow the spread of COVID-19.

14          4.      These social distancing guidelines – which are essential to combatting the virus – are

15 generally not compatible with holding in-person court hearings.

16          5.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

17 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

18 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

19 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

20 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

21 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

22 district judges; two of those positions are currently vacant and without nominations). The report further

23 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

24 guidance regarding gatherings of individuals.

25          6.      Given these facts, it is essential that Judges in this District resolve as many matters as

26 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

27 hearings now, this District will be in a better position to work through the backlog of criminal and civil

28 matters once regular in-person hearings resume.

       STIPULATION REGARDING HEARING                      3
                 Case 2:20-cr-00112-JAM Document 64 Filed 08/10/21 Page 4 of 5


 1          7.      The change of plea hearing in this case accordingly cannot be further delayed without

 2 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

 3 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

 4 every Judge in this District, when normal operations resume.

 5          8.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 6 teleconference. Counsel joins in this consent.

 7          IT IS SO STIPULATED.

 8
     Dated: August 10, 2021                                   PHILLIP A. TALBERT
 9                                                            Acting United States Attorney
10
                                                              /s/ DAVID W. SPENCER
11                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
12

13
     Dated: August 10, 2021                                   /s/ DAVID D. FISCHER
14                                                            DAVID D. FISCHER
15                                                            Counsel for Defendant
                                                              JOSEPH ELIJAH CUARON
16

17

18

19

20                                          FINDINGS AND ORDER
21          1.      The Court adopts the findings above.
22          2.      Further, the Court specifically finds that:
23                  a)      The change of plea hearing in this case cannot be further delayed without serious
24          harm to the interest of justice; and
25                  b)      The defendant has waived his physical presence at the hearing and consents to
26          remote hearing by videoconference.
27

28

      STIPULATION REGARDING HEARING                       4
                Case 2:20-cr-00112-JAM Document 64 Filed 08/10/21 Page 5 of 5


 1         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 2 of the CARES Act and General Order 632, the change of plea hearing in this case will be conducted by

 3 videoconference.

 4

 5 IT IS SO FOUND AND ORDERED this 10th day of August, 2021.

 6
                                                    /s/ John A. Mendez
 7                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                    5
